Citation Nr: 1128798	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-40 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service between May 1977 and June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that she incurred PTSD during service as a result of two stressors.  

First, she claims that she was almost raped by a fellow service member, who eventually did rape another service member.  She claims that she witnessed this rape.  

Second, she claims that she testified at the court marital of the alleged rapist.  She states that an incident which occurred during the court martial caused her to incur PTSD.  She stated that after being pronounced guilty, the defendant attempted suicide by cutting his wrists.  The Veteran maintains that she viewed the suicide attempt.   

The RO has attempted to verify the Veteran's non-combat stressors.  The Board notes correspondence of record reflecting these attempts.  Moreover, the Board notes that the Veteran's service personnel records have been included in the claims file.  Nevertheless, the Board finds remand warranted for further development.  

In a letter dated in July 2009, the U.S. Army Criminal Investigation Command indicated that it had no relevant information regarding the Veteran's allegations.  However, the letter advised that the U.S. Army Clerk of Court should be contacted for the requested information.  The Board finds remand warranted to request from the U.S. Army Clerk of Court the desired information.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should attempt to verify the Veteran's alleged stressors by contacting the U.S. Army Clerk of Court in Arlington, Virginia.    

2.  Any such request should ask whether a court martial proceeding involving a Keith G. or a Kevin G. occurred at Fort Hood, Texas in the late 1970s, at which the Veteran testified as a witness.  The Board notes that, in certain statements of record, the Veteran claims that a Kevin G. attempted to rape her at Fort Hood, Texas in the late 1970s.  In other statements she alleges that a Keith G. attempted to rape her at that location and time.    

3.  If such a court marital did occur, at which the Veteran testified, relevant information should be included in the claims file, to include any information regarding a suicide attempt that may have occurred during the trial, or soon afterward.  

4.  Upon completion of this development, the RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



